Citation Nr: 1519755	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical strain.  

2.  Entitlement to service connection for overuse syndrome, bilateral feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active from July 1985 to November 1985; as well as in the Indiana Guard Reserve from July 1985 to January 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from March and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in part denied the Veteran service connection for adjustment disorder, as well as denying service connection for cervical strain and overuse of the bilateral feet.  

In April 2012, the Veteran testified before the undersigned at a video hearing.  A transcript of the hearing is associated with the claims file.

In April 2014, the Board remanded these claims for additional development.  The RO subsequently granted the Veteran's claim for service connection for adjustment disorder.  Therefore, the issue is no longer before the Board.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  The competent and credible evidence of record, on balance, does not show a causal link between the Veteran's current cervical strain and service.

2.  The competent and credible evidence of record, on balance, does not show a causal link between the Veteran's current overuse syndrome, bilateral feet and service.


CONCLUSIONS OF LAW

1.  Cervical strain was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.04 (2014).

2.  Overuse syndrome of the bilateral feet was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in April 2014.  The Board specifically instructed the RO/AMC to obtain outstanding pertinent records from the Social Security Administration (SSA), and to readjudicate the Veteran's claims.  Pursuant to the Board's remand, outstanding SSA records were associated with the Veteran's electronic file, and her claim was readjudicated in the October 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in March 2008, prior to the March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
	
VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available evidence pertaining to the Veteran's claims has already been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  VA examinations were provided in January 2009, October 2009, and June 2011 in connection with the Veteran's claims for service connection.  The Board finds these opinions, especially when taken together, to be thorough and complete with respect to the claimed disabilities.  The clinicians reviewed the medical history including service treatment records and provided an opinion supported by a rationale; therefore, the opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Acting Veterans Law Judge in April 2012.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Cervical Spine Disability

A February 1988 Line of Duty reports confirm that the Veteran was in an automobile accident during Inactive Duty for Training.  The Veteran noted at that time she had injured her wrist.  Later, in February 1988 the Veteran was treated for acute cervical strain.  At a visit to the Ouachita Clinic later that month her neck was noted to be "much better."  Although in March 1988, the Veteran was again seen at the Ouachita Clinic with acute service strain due to a "car wreck."

In April 1988, the Veteran complained at the clinic of shoulder and back pain, but did not mention neck pain.  

June 1999 private medical records indicate that she had an accident in May 1999 where she injured her back, but no mention of the neck is found.  

In December 2005, the Veteran complained that she hurt "all over" including her neck and feet.  The clinician noted that it seemed like it was more her muscles that were hurting as opposed to her joints and that she has had some arthritis not otherwise specified in the past.

In January 2006, imaging showed normal alignment within the visualized cervical spine without evidence of fracture.  No soft tissue swelling was seen.

In February 2006, the Veteran complained of pain in her neck and that it was constant and kept her from sleeping.  She was prescribed Celebrex for fibromyalgia. 

In January 2009 during a VA examination, the Veteran reported that she was in a car accident where her car turned over twice while in the line of duty, and at that time she sustained bruising to her neck with soreness.

The Veteran was seen for a VA examination in October 2009.  The examiner noted imaging showed her cervical spine had normal alignment with possibly minimal narrowing at 6-7 with good flexion and extension.  The examiner noted the 1988 accident and stated that her main injury was noted to be to her right hand, but subsequently she complained of her neck.  The examiner noted that initially there were no complaints regarding her neck, although she did have bruises and contusions.  The examiner stated that Veteran's current neck condition was less likely than not related to the accident described in 1988 since he was unable to establish any baseline evidence that would coincide with continuation of symptoms which would be reasonably attributable the Veteran's medical history.  He further opined it was likely that her depression and somatic complaints which were described as "neuropathy and fibromyalgia" in the past were contributing factors as the objective evidence based on her examination and her claims file did not substantiate the complaints with pain levels of as much as "9," and nonsegmented tenderness throughout the neck.  

In June 2011, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's current cervical strain was unrelated to the motor vehicle accident that she had in the service in 1988, because the injury to her neck was minor, and she did not complain of neck pain again until later, with her neck doing well until 2006 when she fell in her house and hit her neck.  The examiner also noted she had been seen on several occasions for neck pain since then and her X-rays were relatively normal.  Therefore the examiner opined that her cervical strain is less likely than not related to the motor vehicle accident that she had in the service in 1988.

In April 2012, the Veteran was afforded a VA hearing.  She stated that following her 1988 accident she had a neck collar and was in physical therapy.  She stated she had been having back problems since then including chronic low back pain.  She also noted she had another injury in the 1990s, although no doctor told her that her neck was reinjured more easily because of her original auto accident.  She also conceded that no MRIs had shown an old injury.  She noted she was not currently receiving neck treatment, and that most of her past treatment had been for low back pain.  

Here, with respect to Hickson element (1), while the October 2009 VA examiner could find no current disability and believed the Veteran's problems to be psychological, the June 2011 examiner diagnosed current cervical strain.  Affording the benefit of the doubt,  Hickson element (1) is accordingly met for the claim.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran's service treatment records and personnel reports, including Line of Duty reports show that the Veteran was in a motor vehicle accident in February 1988 while on her way to Inactive Duty for Training, and subsequently was diagnosed with an acute cervical strain.  Hickson element (2) is therefore met.  

Turning to the crucial Hickson element (3), nexus, as stated above, the June 2011 examiner opined that the Veteran's current cervical strain was unrelated to the motor vehicle accident that she had in the service in 1988, because the injury to her neck was minor and she did not complain of neck pain until 2006 when she fell in her house and hit her neck.  Also her x-rays were essentially normal.  Therefore the examiner opined that her cervical strain is less likely than not related to the motor vehicle accident that she had in the service in 1988.  The October 2009 examiner also felt her condition, which he viewed as psychological, was less likely than not related to service based on the medical documents, which did not show a continuation of neck symptoms.  

The Board acknowledges the Veteran's contentions that her cervical strain has been continuous since service.  To the extent that the Veteran herself or her representative contend that a medical relationship exists between her neck and service, or that she experienced symptoms after the auto accident in service, the Board acknowledges that she is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  The June 2011 VA opinion taken with the 2009 examination is considered probative and carries significant weight as it was based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore, most of the Veteran's complaints and treatment in her treatment records have been regarding low back pain, not cervical pain, or related to pain from her non-service connected fibromyalgia as opposed to any cervical strain, which the Veteran even acknowledged in her April 2012 hearing.  The Veteran also conceded that no imaging has shown a prior injury and that no doctor told her that her 1990s injury was at all precipitated by or aggravated by her 1988 auto accident.  

In summary, no medical professional has linked the Veteran's current cervical strain to service, and in fact, there is medical evidence to the contrary.  Accordingly, the Veteran's statements that she has current disability that is related to an injury in service are outweighed by the VA opinion which states that the Veteran's current disability is not related to her 1988 accident.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014). 

Overuse Syndrome, Bilateral Feet

Service treatment records note that in July 1985 the Veteran complained that her feet had been hurting the past week.  She was diagnosed with bilateral overuse syndrome.  By August 1985 it was noted that her overuse syndrome was resolving.  

In December 1994, the Veteran visited the doctor because her foot hurt over the dorsal arch.  It was a little swollen, very tender, and it hurt when she walked.  The X-ray was negative and the doctor diagnosed her with a right midfoot sprain.  Her foot pain continued through January 1995.

Records from a Dr. L. from December 1994 note that the foot injury occurred after she caught her foot under a ground wire at work and twisted her foot to the right.  The Veteran stated that she never had any previous problems with her ankle or foot.

In July 1998, the Veteran reported that she had twisted her right foot and ankle in the street. 

In March 2008, the Veteran submitted a lay statement that she went on sick call for her feet in September 1985 at Fort Dix and that is when her foot trouble started.  The Veteran's mother also submitted a statement that the Veteran called her while in Basic Training for the Army in Fort Dix New Jersey and told her that her feet were swollen and puffy and she could not walk as she was in a lot of pain.  The mother stated her daughter told her she had been to sick call and they had put her on bed rest.  The Veteran also saw Dr. R.W. in March 2008 and complained that her feet hurt and swelled up when she walked.  Fibromyalgia symptoms were also noted.  

In January 2009, a VA examiner reported that the Veteran was seen in July 1985 for painful, swollen feet in basic training while in Fort Dix New Jersey and was thought to have overuse syndrome in the feet.  She was advised bedrest, elevation, and support hose, and was seen the following day with improvement.  The Veteran stated she still had daily foot fatigue at the end of the day.  She wore Birkenstock shoes and no special supports on the feet.  She had not had foot surgery. She did not have to rely on a cane or a walker to offset weightbearing.  The examiner noted she had no unusual calluses or bunion surgery or injections into the feet for complications, but simply has tenderness and swelling at the end of the day and foot fatigue.  The Veteran reported that she felt like her feet are on fire much of the time particularly on the dorsum of the feet.  The examiner noted a current diagnosis of bilateral overuse syndrome; based on subjective complaints.  However, he stated that there were not any clinical findings in regards to the Veteran's bilateral foot condition that her current disability of the feet is related to the overuse syndrome that she acquired in the service that was manifested only by swelling and painful feet, because there was no indication of any injury to the feet in 1985 during basic training and no indication of plantar fasciitis, shin splints, or other conditions.  

In May 2009, the Veteran's mother submitted another lay statement in which she stated the Veteran was in basic training and developed foot problems and that now "it has gotten worse."  Her children submitted a lay statement that she had foot problems since leaving the military.  

In October 2009, a VA examiner found no current diagnosis of overuse syndrome.  

VAMC treatment records note multiple diabetic foot examinations including in March 2011 showing the feet to be within normal limits.  

In April 2012, the Veteran was afforded VA hearing.  She stated that in service her feet were swollen she could not wear the combat boots.  She stated she went to sick call and her feet were too tender to walk on the ground.  She was prescribed stockings and did not participate in training for a week.  She stated that her she currently has diabetic neuropathy and that her primary care doctor diagnosed her with overuse syndrome.  

Here, with respect to Hickson element (1), while the one VA examiner in October 2009 attributed the Veteran's symptoms more to psychological factors, the VA examiner in June 2009 diagnosed the Veteran with bilateral overuse syndrome.  Hickson element (1) is accordingly met for the claim.   See McClain, supra. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran's service treatment records show that in July 1985 the Veteran was diagnosed with overuse syndrome of the bilateral feet while on Active Duty Training at Fort Dix, which appeared to be resolving a month later.  Hickson element (2) is therefore met.  

Turning to the crucial Hickson element (3), nexus, the 2009 examiner stated that there were not any clinical findings in regards to the Veteran's bilateral foot condition that her current disability of the feet was related to the overuse syndrome that she acquired in the service that was manifested only by swelling and painful feet, because there was no indication of any injury to the feet in 1985 during basic training and no indication of plantar fasciitis, shin splints, or other conditions.  

The Board acknowledges the Veteran's contentions that her bilateral foot problems are the same ones she had since service.  To the extent that the Veteran herself, or her representative contend that a medical relationship exists between foot disability and service, or that she experienced symptoms including pain and swelling during service, the Board acknowledges that she is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  The June 2009 VA opinion is considered probative and carries significant weight as it was based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Veteran's statements that she has current disability that is related to an injury in service are outweighed by the VA opinion which states that the Veteran's current disability is not related to the overuse syndrome she had in service, as there was no evidence of injury at that point.  Furthermore, the treatment records note foot injuries following service, including in the 1990s.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014). 


ORDER

Entitlement to service connection for cervical strain is denied.  

Entitlement to service connection for overuse syndrome, bilateral feet is denied.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


